Corrected Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
The specification does not include a description of view 1.10 in the section labeled ‘Description of the Reproduction(s)’.  For accuracy and a clear understanding of the claimed design, the description of view 1.10 has been inserted into the specification after the description of view 1.9 as follows:

-- 1.10 is a top, left, front perspective view of an alternate position of use. --

For consistency and accuracy, the view 1.9 description has been amended to read:

-- 1.9 is a bottom perspective view of an alternate position of use, --


Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Caron Veynar, may be reached at (571) 272-2646.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        05/27/2022